DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the back surface layer and inner surface layer of at least  claim 1 and the receiver from claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 recite “a back surface layer disposed on a back surface side; an inner surface layer disposed on an inner surface side”.  It is unclear what a back surface layer is.  It is unclear what an inner surface layer is.  
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “the sensor is disposed toward a back surface side in the inner surface layer”.  It is unclear where the sensor is disposed because it is unclear where or what an inner surface layer is.
Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “the sensor is disposed toward a back surface side in the back surface layer”.  It is unclear where the sensor is disposed because it is unclear where or what a back surface layer is.  Claim 5 and 8 have similar issues.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102009003732 (DE ‘732).

As per claims 1 and 12, DE ‘732 discloses a power transmission belt (1) comprising a stacked body comprising:
 	 a back surface layer disposed on a back surface side (fig. 1);
 	 an inner surface layer disposed on an inner surface side (fig. 1); and
 	 a tension member layer comprising a tension member (para [0027]) embedded between the back surface layer (fig. 1) and the inner surface layer (fig. 1),
 	 wherein the power transmission belt (1) comprises a sensor (6, 7, 8) [piezoelectric element, electrical conductors, sensor assembly] configured to detect a status of the power transmission belt (1), as at least a part of the stacked body (paras [0012, 0013]).

As per claim 2, DE ‘732 as set forth above, discloses the sensor (6, 7, 8) is integrated as at least a part of the stacked body (para [0013]).

As per claim 3, DE ‘732 as set forth above, discloses the sensor (6) is disposed toward a back surface side in the inner surface layer and at a center in a width direction (para [0010]) of the power transmission belt (1).  

As per claim 4, DE ‘732 as set forth above, discloses the sensor (6) is disposed toward a back surface side in the back surface layer and at a center in a width direction (para [0010]) of the power transmission belt (1).  

As per claim 5, DE ‘732 as set forth above, discloses the sensor (6) is disposed toward a surface side in the inner surface layer (para [0010]) to be in contact with a pulley (2) around which the power transmission belt (1) is wound.  

As per claims 8 and 12, DE ‘732 as set forth above, discloses the power transmission belt (1) further comprises a transmission unit (transponder, para [0028]) configured to transmit status information of the power transmission belt (1) detected by the sensor (6, 7, 8) to an outside, and the transmission unit is embedded in the back surface layer (fig. 1) or in the inner surface layer (fig. 1).

As per claim 12, DE ‘732 discloses a status information acquisition system for power transmission belt paras [0017-0024]) and a receiver configured to receive the status information of the power transmission belt (1) transmitted from the transmission unit (transponder) (para [0028]).   Examiner interprets the system to have a receiver as the definition of “responder” includes both a sending/receiving component, therefore, there is a receiver to receive the status sent from the transponder.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DE102009003732.

As per claim 6, DE ‘732 as set forth above, discloses the claimed invention except for the power transmission belt comprises a plurality of the sensors, and the plurality of the sensors are disposed at predetermined intervals in a circumferential length direction of the power transmission belt.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional sensors to the belt since sensors are not accessible for repair/replacement, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 7, DE ‘732 as set forth above, does not disclose the stacked body further comprises an outer fabric layer on at least a part of an outer circumference thereof, and the sensor is included in at least a part of the outer fabric layer.  Examiner takes official notice that outer fabric layers are a common feature on power transmission belts.  Therefore,  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add outer fabric layers to the belt of DE ‘732 for increased abrasion resistance.   Therefore, DE ‘732 discloses the claimed invention except for the sensor is included in at least a part of the outer fabric layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize sensor location with part of the outer fabric layer on the belt for data accuracy and system longevity, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE102009003732 in view of Rensel et al., U.S. Patent Publication 2009/0277262.

As per claim 9, DE ‘732 as set forth above, discloses the sensor but are silent on the sensor being a pressure sensor configured to detect a status of a pressure applied to the power transmission belt.
 However, Rensel et al. in their Tire Having Wireless Micro and Nano Sensors invention teach the use of wireless sensors embedded in a material, capable of measuring parameters such as temperature, pressure, stress, strain (para [0026]).  These sensors being powered by piezo-electrical circuits (para 0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the belt of DE ‘732 with embedding a pressure sensor in the belt, as taught by Rensel et al., for the purpose of monitoring belt tension as recorded by pressure on the sensor. 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DE102009003732 in view of Rensel et al., U.S. Patent Publication 2009/0277262, further in view of Hirabayashi et al., U.S. Patent Publication 2011/0074564.  

As per claim 10, DE ‘732 and Rensel et al. as set forth above, DE ‘732 as modified, disclose the pressure sensor (4) but are silent on the pressure sensor being a film-shaped piezoelectric body comprising an organic polymer and having a pair of electrodes formed on both surfaces thereof.  However, Hirabayashi et al. in their Interior Tire Power Generation Apparatus and Tire Monitoring System Using the Same invention teach the use piezoelectric systems for use with small sensors further containing a pair of electrodes (21, 22), film-shaped (para [0040]) in conjunction with an organic polymer (paras 0038, 0040, 0052, 0053]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination invention of DE ‘732 and Rensel et al. with the piezoelectric sensor system as taught by Hirabayashi et al., for the purpose of sizing the sensor system appropriately inside a power transmission belt so as to not interfere with conventional power transmission belt operation. 

As per claim 11`, DE ‘732, Rensel et al. and Hirabayashi et al. as set forth above, DE ‘732 as modified, disclose the pressure sensor (4) has a configuration in which a pair of electrodes is disposed on both surfaces of a piezoelectric body (para [0038], Hirabayashi et al.) comprising a rubber composition and a piezoelectric powder dispersed therein (para [0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654